GRAVES, Judge.
The conviction is for the unlawful possession and sale of a narcotic drug, to-wit, morphine. The penalty assessed is confinement in the state penitentiary for a term of two years.
The State’s Attorney has filed a motion requesting that the appeal be abated by reason of the death of appellant which occurred after the appeal had been filed in this court. Attached to the motion and made a part thereof is the affidavit of the Hon. R. L. Whitehead, Criminal District Attorney of Gregg County, and also a certified copy of the death certificate from the City Registrar of Vital Statistics at Longview, Texas, both of which verify the facts stated in the motion.
The death of the appellant deprives this court of jurisdiction of the appeal, and it is therefore abated.